Filed 5/9/22 P. v. Contreras CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F082886
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F20907020)
                    v.

    MARK LEE CONTRERAS,                                                                   OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Francine
Zepeda, Judge.
         Rex Williams, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez and Amanda
D. Cary, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Hill, P. J., Franson, J. and Meehan, J.
       Defendant Mark Lee Contreras pled no contest to physically assaulting his wife
and was placed on probation. On appeal, defendant contends the probation supervision
and report fees imposed by the trial court must be vacated pursuant to Assembly Bill
No. 1869 (2019–2020 Reg. Sess.) (Assembly Bill 1869). We order the judgment
modified, but affirm in all other respects.
                             STATEMENT OF THE CASE1
       On October 15, 2020, the Fresno County District Attorney filed a complaint
charging defendant with corporal injury to a spouse (Pen. Code, § 273.5, subd. (a);
count 1),2 and dissuading a witness from reporting a crime (§ 136.1, subd. (b)(1);
count 2). Defendant pled no contest to count 1 and, in exchange, the People dismissed
count 2.
       On June 4, 2021, the trial court placed defendant on formal probation for
three years and ordered him to pay an annual $360 probation supervision fee and a $296
probation report fee pursuant to former section 1203.1b.
       On June 7, 2021, defendant filed an appeal.
                                       DISCUSSION
       On appeal, defendant contends he is entitled to relief from the unpaid portions of
the probation supervision and report fees imposed under former section 1203.1b. The
People concede and we agree.
       Effective July 1, 2021, Assembly Bill 1869 “eliminate[d] the range of
administrative fees that agencies and courts are authorized to impose to fund elements of
the criminal legal system.” (People v. Clark (2021) 67 Cal.App.5th 248, 259;
Stats. 2020, ch. 92, § 2.) Among other things, Assembly Bill 1869 abrogated the court’s


1     The underlying facts are not relevant to the issue on appeal and are therefore
omitted.
2      All further statutory references are to the Penal Code.


                                              2.
authority to impose and collect probation supervision and report fees under former
section 1203.1b by adding section 1465.9. (Stats. 2020, ch. 92, § 62.) As relevant
here, section 1465.9 provides that “[t]he balance of any court-imposed costs pursuant to
[now former s]ection … 1203.1b … as [that] section[] read on June 30, 2021, shall be
unenforceable and uncollectible and any portion of a judgment imposing those costs shall
be vacated.” (§ 1465.9, subd. (a).)
       In People v. Clark, supra, 67 Cal.App.5th at p. 259, the court noted that Assembly
Bill 1869 “is largely self-executing, and provides both backward-looking and
forward-looking relief. [The defendant] may not be charged such fees, and to the extent
he already has been charged them, any fees not yet paid are no longer collectible.” To
the extent it is not self-executing, as when uncollectible fees are “phantom debt,” the
defendant may request we vacate the portion of the judgment imposing the debt “and if
he or she does, we must grant it even though the pertinent fees are no longer collectible.
The language of the statute is mandatory .…” (Ibid., italics omitted.)
       Accordingly, we vacate any balances remaining unpaid as of July 1, 2021.
                                      DISPOSITION
       Any portion of the $360 annual probation supervision fee and the $296 probation
report fee under former section 1203.1b that remains unpaid is vacated. In all other
respects, the judgment is affirmed.




                                             3.